

114 HR 6086 IH: Protecting Religious Expression Against Censorship and Harassment Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6086IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Lamborn introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to protect the religious free exercise and free speech
			 rights of churches and other houses of worship.
	
 1.Short titleThis Act may be cited as the Protecting Religious Expression Against Censorship and Harassment Act of 2016. 2.Houses of worship permitted to engage in religious free exercise and free speech activities, etc (a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by redesignating subsections (q) and (r) as subsections (r) and (s), respectively, and by inserting after subsection (p) the following new subsection:
				
 (q)Rule relating to houses of worshipAn organization described in section 170(b)(1)(A)(i) or section 508(c)(1)(A) shall not fail to be treated as organized and operated exclusively for a religious purpose, nor shall it be deemed to have participated in, or intervened in any political campaign on behalf of (or in opposition to) any candidate for public office, for purposes of subsection (c)(3) or section 170(c)(2), 2055, 2106, 2522, or 4955 because of the content, preparation, or presentation of any homily, sermon, teaching, dialectic, or other presentation made during religious services or gatherings..
			(b)Repeal of injunction authority relating to flagrant political expenditures of section 501(c)(3)
			 organizations
 (1)In generalSection 7409 of the Internal Revenue Code of 1986 is hereby repealed. (2)Conforming amendments (A)Section 7410 of such Code is redesignated as section 7409.
 (B)The table of sections for subchapter A of chapter 76 of such Code is amended by striking the item relating to section 7409 and redesignating the item relating to section 7410 as 7409.
 (c)Effective dateThe amendment made by this section shall take effect upon the date of enactment of this Act. 3.Campaign finance laws unaffectedNo member or leader of an organization described in section 501(q) of the Internal Revenue Code of 1986 (as added by section 2) shall be prohibited from expressing personal views on political matters or elections for public office during regular religious services, so long as these views are not disseminated beyond the members and guests assembled together at the service. For purposes of the preceding sentence, dissemination beyond the members and guests assembled together at a service includes a mailing that results in more than an incremental cost to the organization and any electioneering communication under section 304(f) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)). Nothing in the amendment made by section 2(a) shall be construed to permit any disbursements for electioneering communications or expenditures prohibited by the Federal Election Campaign Act of 1971.
		